Citation Nr: 1522180	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-20 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a right foot fracture. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for breathing condition, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for asthma (originally claimed as breathing condition). 

4.  Entitlement to service connection for a left foot disorder. 

5.  Entitlement to a compensable evaluation for bilateral hearing loss disability. 

6.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 

7.  Entitlement to a total disability rating due to individual unemployability (TDIU) as result of service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Mr. J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1990 to December 1992. 

These matters come on appeal before the Board of Veterans Appeals (Board) from rating decisions by the Department of Veterans Affairs, Regional Office located in Winston-Salem, North Carolina (RO).  In pertinent part of an August 2011 rating decision, the RO awarded service connection for PTSD and assigned an initial evaluation of 50 percent, and denied an increased evaluation for bilateral hearing loss disability as well as declined to reopen a previously denied claim for service connection for right foot fracture.  In a January 2012 rating decision, the RO declined to reopen a previously denied claim for service connection for breathing condition, and denied claim for service connection for left foot disorder and claim for TDIU.  The Veteran has perfected his appeals to these issues. 

In September 2014, the Veteran's representative submitted additional evidence on the Veteran's behalf, in support of the claims for service connection for asthma, increased rating for PTSD, and entitlement to TDIU, with a waiver of initial consideration.  See 38 C.F.R. § 20.1304(c) (2014).

During the pendency of the appeal, the Veteran's claims folder has been processed through VA's Virtual Benefits Management System (VBMS) paperless claims file system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to increased evaluation for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed January 1996 rating decision, the RO denied entitlement to service connection for a right foot fracture because the evidence of record failed to demonstrate that the Veteran had a current diagnosed disorder that was incurred in or otherwise related to his period of service.
 
2.  No additional evidence has been associated with record since the January 1996 rating decision that relates to an unestablished fact that is necessary to substantiate the claim of service connection for a right foot fracture.

3.  In an unappealed February 1999 decision, the RO declined to reopen a previously denied claim for entitlement to service connection a breathing condition because the Veteran failed to submit new and material evidence that demonstrated he had a current disorder that was incurred in or otherwise related to his period of service.
 
4.  The evidence added to the record since the February 1999 rating decision when viewed by itself or in the context of the entire record, relates to unestablished facts that are necessary to substantiate the claim of service connection for breathing condition (now identified as asthma).

5.  Resolving any doubt in the Veteran's favor, the evidence of record demonstrates that his asthma likely had an onset during his period of service. 

6.  The competent medical evidence of record fails to demonstrate that the Veteran has a current diagnosed left foot disorder that was incurred during his period of service or is otherwise related to his period of service, to include as residual of in-service left foot injury. 

7.  The Veteran's bilateral sensorineural hearing loss has not been manifested by findings more severe than a pure-tone average of 34 decibels with 92 percent speech discrimination (Level I) in the right ear, and a pure-tone average of 40 decibels with 96 percent speech discrimination (Level I) in the left ear.


CONCLUSIONS OF LAW

1.  The January 1996 rating decision that denied the claim for entitlement to service connection for right foot fracture is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014). 

2.  New and material evidence to reopen service connection for right foot fracture has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The February 1999 rating decision that declined to reopen the previously denied claim for entitlement to service connection for breathing condition became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014). 

4.  New and material evidence to reopen service connection for breathing condition has been received, and the claim has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

5.  The criteria for entitlement to service connection for asthma have been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2014).

6.  Entitlement to service connection for left foot disorder has not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

7.  The criteria for a compensable disability rating have not been met for the Veteran's bilateral sensorineural bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim to reopen, in addition to the general notice for the underlying service connection claim, the VCAA requires that the Secretary look at the bases for the denial in the prior decision and to provide the veteran with a notice letter that describes what evidence would be necessary to substantiate the unestablished element(s) required to award service connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  The veteran must also be notified of what constitutes both "new" and "material" evidence pertaining to the unestablished element(s) in order to reopen the previously denied claim.  Id. 

Here, prior to the August 2011 and January 2012 RO decisions in these matters, VA sent letters to the Veteran in January 2010 and March 2010 that addressed all notice elements concerning his claims to reopen for service connection for right foot disorder and asthma, as well as claim for service connection for left foot disorder.  The letter informed the Veteran of what evidence is required to substantiate the claim, to include the types of evidence needed in order to substantiate his claim for service connection, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In addition, the RO noted what evidence and information the Veteran was required to provide, and what evidence and information that VA was required to provide.  The letter also advised the Veteran of the basis for the previous denial of his claim, and of what types of evidence constituted both "new" and "material" evidence necessary to reopen the claim.  In that notice letter, VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In addition to its duty to notify, or inform, the Veteran with regard to his claims for service connection, VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  
The Veteran has also been afforded a November 2011 VA examinations in conjunction with his claims for left foot disorder and asthma.   The examination reports show that the VA examiner reviewed the claims folder, recorded the Veteran's reported medical history and the findings from clinical evaluation.  The examiners provided medical conclusions support by rationale. 

The Veteran was also afforded with a VA audiology examination in May 2011.  In the examination report, the examiner identified the nature of the Veteran's disability and recorded his reported history as well as the findings from clinical evaluation.  The VA audiology examination report also contains notation on the functional effect of the Veteran's bilateral sensorineural hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55.  The Board finds that the examination reports are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has not been afforded a VA examination for his petition to reopen previously denied claim for service connection for right foot fracture.  Since the Veteran's petition to reopen claim is presently denied, VA's duty to assist has not attached and there is no basis upon which to direct a medical examination.  38 U.S.C.A § 5103A(d),(g); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (Holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542 (1996) (Holding that unless new and material evidence has been submitted, the duty to assist does not attach); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims. Therefore, no further assistance to the Veteran with the development of evidence is required.

I.  Petition to Reopen Previously Denied Claims 

The Veteran seeks entitlement to service connection for right foot fracture and asthma.  Implicit in these claims are the contention that new and material evidence which is sufficient to reopen previously disallowed claims of service connection have been received.

In general, VA rating decisions or Board decisions that are not timely appealed are final.  38 U.S.C.A. §§ 7104(b); 7105; 38 C.F.R. § 20.1100; 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material. If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

(a) Breathing Condition 

In November 1994, the Veteran originally filed his claim for service connection for breathing condition, and the RO originally denied his claim in a January 1996 rating decision.  In that rating decision, RO denied the Veteran's claim because the evidence failed to demonstrate a current diagnosed disorder that was incurred during his period of service .  The Veteran did not appeal, and the January 1996 rating decision became final.  See 38 C.F.R. §§ 20.302, 20.1103.  

In 1998, the Veteran sought to reopen his previously denied claim for service connection for breathing condition.  However, in a February 1999 determination, the RO declined to reopen the previously denied claim because the Veteran failed to submit new and material evidence in support of his claim.  The Veteran was notified of the denial of his claim later that month, and he did not appeal within a year of that decision.  The February 1999 decision is final.  38 C.F.R. § 20.1103.

Evidence of record at the time of the last final decision, the February 1999 decision, consisted of the Veteran's service treatment records and personnel records, post-service VA medical records, as well as the Veteran's lay statements and contention that his claim condition had an onset during his period. 

Additional evidence to the claims folder since the February 1999 rating decision includes VA treatment records that reflect diagnosis and treatment for asthma, records associated with his Social Security Administrations (SSA) disability benefits that show complaints of breathing problems, the report of a November 2011 VA examination, and a September 2014 private medical statement.  This additional evidence is material to the previous denial of the Veteran's claim as it demonstrates a current diagnosed disorder as well as a medical nexus between the Veteran's current diagnosed disorder and his in-service complaints and treatment for breathing problems.  

Therefore, and to this extent only, the petition to reopen the claim for service connection for breathing problems is granted.  The Board will now turn to the merits of the underlying claim for breathing condition (currently identified as asthma).

(b) Right Foot Fracture

The Veteran originally filed his claim for service connection for right foot fracture in November 1994, and the RO originally denied his claim in a January 1996 rating decision.  The RO's decision shows that the Veteran's claim was denied based on the failure to demonstrate that he had a current right foot disorder that was incurred in his period of service or otherwise related to his period of service.  

At the time of the 1996 rating decision, the evidence of record consisted of the Veteran's service treatment and personnel records, post-service VA medical records, and report of a May 1995 VA examination, as well as the Veteran's lay statements in support of claim. 

The Veteran's service treatment records failed to show treatment for or findings involving right foot problems.  The post-service VA medical records and the May 1995 VA examination report did not show that the Veteran had a current diagnosed disorder involving his right foot, and there was no medical evidence linking the Veteran's right foot complaints to his period of service.  The May 1995 VA examination report shows that the Veteran had a normal right foot examination. 

The additional evidence to the record since the January 1996 rating decision consists of VA treatment records that fail to show diagnosis of a current right foot disorder.   None of the additional VA treatment records contains treatment for a right foot disorder or provides a medical opinion linking his right foot complaints to service.  Moreover, in a January 2010 statement, the Veteran stated that he injured his left foot, and not his right foot, during his period of service.

After a careful review of the claim file, the Board finds that since the last final decision in January 1996, no new and material evidence has been received to reopen the Veteran's claim.  The newly received evidence in this case does not pertain to the unestablished facts (a current diagnosis and medical nexus between current diagnosed disorder and his period of service, to include as secondary to service connected disability) necessary to establish this claim.  Based on the foregoing, the Board finds that new and material evidence has not been received and the matter may not be reopened.  See 38 C.F.R. § 3.156.

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

      (a)  Asthma 

The Veteran seeks entitlement to service connection for asthma.  He contends that his asthma first manifested during his period of service when he was deployed to the Persian Gulf where he was exposed to smoke from burning oil wells and other environmental hazards.  The Veteran reported that his respiratory symptoms became so severe that he was hospitalized for five days at a mobile army hospital unit, and since then he has used inhalers to treat his asthma symptoms.  The Veteran believes that his current asthma disorder is related to his symptoms that first manifested during his period of service. 

A review of the competent medical evidence of shows that the Veteran has a current diagnosis of asthma.  See VA treatment records.  Accordingly, element (1), current disability, has been satisfied.  

The Veteran's service treatment records support his assertions that he experienced breathing problems during his period of service.  These records show that during his deployment in 1990 the Veteran sought treatment for breathing problems following his exposure to smoke.  These treatment records also show he received inhalers to treat symptoms of asthma and restrictive airway disease.  On a May 1992 report of medical history prior to separation shows that the Veteran complained of shortness of breath with physical exertion which started during his deployment.  

A May 1995 VA general medical examination report shows that the Veteran complained difficulty breathing with exercise.  He reported that he was exposed to smoke from burning oil wells while he was stationed in the Persian Gulf.  He further reported that he developed difficulty breathing, manifested by wheezing, 6 to 8 months later, and he treated his symptoms with inhalers since then.  Clinical evaluation revealed normal lung and respiratory evaluation.  A diagnosis of residual of smoke inhalation was provided. 

The report of a November 2011 VA examination report shows that VA examiner noted that the Veteran has treated his respiratory symptoms with inhalers since his period of service, despite the normal physical examinations, clear chest x-rays.  The VA treatment records showed that his breathing complaints have been variously diagnosed as chronic pulmonary disorder (COPD), asthma, emphysema, and restrictive airway disease, but there is no clear diagnosis based on clinical findings.  The VA examiner stated that he could not provide a medical opinion on whether the Veteran's current complaints were related to his period of service without resorting to mere speculation.  

The record also contains a September 2014 private medical statement from Dr. H.S. which shows the private physician interviewed the Veteran and reviewed the claims folder.  Dr. S. noted that the Veteran reported a history of in-service smoke exposure and his service treatment records showed diagnoses of asthma and restrictive airway disease, as well as treatment with inhalers.  Dr. S. stated that restrictive airway disease is a pulmonary condition that involves wheezing and allergic reaction, and restrictive airway disease and asthma are frequently interchangeable medical assessments.  Asthma is a disorder that can be genetic or developed as a result of environmental exposure.  The Veteran had a positive response to the use of inhalers, which is indicative of asthma as opposed to bronchitis or emphysema.  Dr. S. conclude that it was clear that the Veteran's in-service breathing complaints and treatment mark the onset of his current asthma disorder, and that it was clear that his current diagnosed asthma  was related to his exposure to environmental hazards during his deployment in the Persian Gulf. 

Notably, a diagnosis based on the Veteran's description of symptoms first manifested in service can be sufficient evidence to establish a link between the current diagnosed disorder and service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this regard, the Veteran has provided competent and credible lay evidence that he experienced symptoms of breathing problems, manifested by wheezing and shortness of breath with exertion during period of service and he has continued to experience similar symptomatology since then.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In addition, the service treatment record confirms that the Veteran received treatment in-service for breathing problems, to include asthma.  Moreover, the record contains a medical statement from Dr. S. that shows the Veteran was diagnosed with asthma based on the symptoms that were first noted during his second period of service.  The Board finds that collectively, this lay and medical evidence provides sufficient evidence of medical nexus between the Veteran's current diagnosed disorder and his period of service.  See Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d at 1313.

The Board finds it pertinent that there is no medical opinion that weighs against a nexus between the Veteran's current diagnosed disorder and his period of service. 

Based on the foregoing evidence, and resolving any doubt in the Veteran's favor, the Board finds that medical evidence establishes a medical link between his current diagnosed asthma and period of service.  Accordingly, element (3), medical nexus, has been shown.  

The Board finds that the evidence of record is at least in approximate balance on whether the Veteran's currently diagnosed asthma is related to breathing problems first demonstrated in service and that he has continued to experience since then.  Here, there is medical evidence of treatment for breathing problems in service as well as competent lay testimony of similar symptoms since service, and there is a current diagnosis of asthma based on those symptoms first reported in service.  Therefore, the Board concludes that the evidence is at least in equipoise on the question of whether the Veteran's asthma is related to his period of service.  38 C.F.R. § 3.303; see also Shedden, 381 F.3d at 1167.

      (b) Left Foot Disorder 

In this case, the Veteran seeks entitlement to service connection for residuals of in-service left foot fracture.  He reports that he fractured his left foot when he dropped a heavy weight on his foot during his period of service and he was required to wear a cast on his left foot.  

The service treatment records do show that in May 1990, the Veteran presented for treatment for left foot pain after he dropped a heavy weight on his foot.  A diagnosis of possible stress fracture was provided.  These records show that the Veteran's left foot was placed in a cast for 19 days before being removed due to a coat hanger being stuck in the cast.   The x-ray of the right foot was negative and clinical evaluation revealed normal foot evaluation at that time.  The Veteran was placed in a posterior splint.  Subsequent service treatment record do not show any complaints or treatment for foot problems until the report of a May 1992 medical history prior to separation, in which the Veteran indicated a positive history of foot trouble and foot pain since 1990.  However, the report of a May 1992 examination prior to separation shows the Veteran received a normal foot evaluation. 

A November 2011 VA examination report shows that the Veteran reported that he fractured his left foot when he dropped a machine gun on it and his left foot was placed in a cast for six weeks.  He complained of left foot pain since then.  The VA examiner marked a history of left foot stress fracture in 1990, despite the lack of x-ray evidence of fracture in service.  On clinical evaluation, there was no evidence of left foot problems and x-ray films were negative.   The VA examiner concluded that the Veteran's current complaints of left foot pain were less likely than not related to his period of service, to include in-service left foot injury.  The VA examiner supported this medical conclusion by noting that a review of the claims folder failed to show a chronic foot disorder in service or continuity of left foot treatment after the in-service injury. 

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's belief in his claim, the most competent medical evidence of record does not show that the Veteran has current diagnosis of residual of left foot fracture.  Indeed, none of the VA x-ray film shows findings of residuals of a fracture in the left foot.  While the record does show complaints of foot pain, there no clinical evidence of foot abnormalities in November 2011 and the VA examiner concluded that the Veteran's subjective complaints of foot pain were not related to his history of in-service left foot injury. 

The Board acknowledges that the Veteran is competent to observe pain and similar symptoms.  The probative medical evidence of record, however, shows that the Veteran's current complaints of are not attributable to a current diagnosed disorder or a residual of his in-service left foot injury.  The Veteran lacks the medical training or credentials to distinguish between different known foot diagnoses, as opposed to observing symptoms.

There has been no diagnosis of residuals of a left foot fracture since the Veteran filed his claim in December 2009.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Shedden, 381 F.3d at 1167, and Brammer, 3 Vet. App. At 225.  Here, the record unequivocally shows that the Veteran has not been diagnosed with a disability involving his left foot other than his already service-connected bilateral pes planus disability and his diagnosed any time during the course of the appeal.  Again, the 2011 VA examiner opined that the Veteran's current complaints of left foot pain were not residuals of his in-service left foot injury. 

Thus, the evidence does not demonstrate that the Veteran has a current disability due to residuals of an in-service left foot fracture at any time during the course of the appeal.  In the absence of any diagnosed disorder, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  Accordingly, the benefit sought on appeal is denied.

III.  Increased Rating 

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

The Veteran claims entitlement to a compensable disability rating for his bilateral hearing loss.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating Schedule provides a table for rating purpose (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist), including pure-tone threshold average and speech discrimination (Maryland CNC test).  38 C.F.R. § 4.85 (b).  

In circumstances where an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing impairment as defined under 38 C.F.R. § 4.86, then Table VIa will be used to determine the Roman numeral designations (I through XI) for hearing impairment based only on pure-tone threshold average.  38 C.F.R. § 4.85(c).  One exceptional pattern of hearing impairment occurs when the pure-tone thresholds in each of the four frequencies (1K to 4K Hertz) are 55 decibels or greater.  Another occurs where the pure-tone threshold at 1K Hertz is 30 decibels or less, and the threshold at 2K Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b). 

Once the Veteran's hearing impairment is determined by the numeral designations according to Table VI or VIa, then Table VII is used to determine the rating assigned by combining the Roman numeral designation for hearing impairment of each ear.  The percentage evaluation is found on Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear with the better hearing and the vertical column appropriate to the numeric designation level for the ear with the poorer hearing.  38 C.F.R. § 4.85(e).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designation assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In determining the appropriate rating for the Veteran's hearing impairment, however, VA must also consider whether an extra-schedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability effects on the Veteran's occupational function and daily activities.   See Martinak, 21 Vet. App. at 454-55.

The Veteran asserts that his hearing loss disability is more severe than the criteria associated with a noncompensable evaluation.  The Veteran reports that he has difficulty hearing and understanding others in a noisy environment.  He believes that his current bilateral hearing loss disability has a greater effect on his activities of daily living than demonstrated by the assigned noncompensable evaluation. 

During the applicable period under appeal, the Veteran's hearing impairment has been evaluated by VA in April 2011.  At the time of the VA Audiology Examination, the report reveals pure-tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 20, 30, 35, and 50 decibels in the right ear; and 20, 45, 50 and 45 decibels in the left ear.  Pure-tone threshold averages were 34 in the right ear and 40 in the left ear.  The Maryland CNC speech recognition testing revealed speech recognition abilities were 92 percent in the right ear and 96 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The VA examiner noted that the Veteran complained of difficulty in hearing and understanding others in noisy environments.  

The Board finds that the Veteran does not have an exceptional pattern of hearing impairment.  He has neither pure tone thresholds greater than 55 decibels at each of the 1000, 2000, 3000, nor 4000 Hz levels, nor a pure tone threshold at 1000 Hz of 30 decibels or less coupled with a pure tone threshold at 2000 Hz of 70 decibels or more.   See 38 C.F.R. § 4.86.  As such, Table VI will be used to determine the severity of the Veteran's bilateral hearing impairment.

When applying the 38 C.F.R. § 4.85, Table VI, to the Veteran's hearing loss scores, the 2011 VA examination, his right ear qualified as Level I (pure tone threshold average of 34 decibels, speech recognition score of 92 percent), and his left ear qualified as Level I (pure tone threshold average of 40 decibels, speech recognition score of 96 percent).  

Considering 38 C.F.R. § 4.85, Table VII, the Veteran does not meet the criteria for a compensable evaluation, as the evaluation indicated at the intersection of the columns for Roman numeral I in both ears is zero percent.  There is no objective evidence that he meets the criteria for a compensable rating.  Although the Veteran asserts that his hearing is more severe than the criteria associated with a noncompensable evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In doing so, the Board must consider the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  As noted by the medical evidence, the Veteran had difficulty understanding conversations and sermons.  The Veteran is competent to report his hearing symptoms, such as difficulty understanding others when there is background noise.  While his complaints are competent evidence, they have been considered in evaluating the bilateral hearing loss at issue; however, the audiometry evaluations have not shown the severity required for a higher schedular rating, as discussed above.  

Therefore, the Board finds that the Veteran's claim for a compensable evaluation cannot be granted.  As the preponderance of the evidence is against the increased rating claim denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  As discussed above, the medical evidence of record does not indicate that the Veteran's symptomatology has worsened to a level that warrants a compensable rating at any point during this period.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the disabilities at issue that would render the schedular criteria inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria shows that the rating criteria reasonably describe the disability levels and symptomatology attributable to the Veteran's service-connected hearing loss.  The Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  

A rating in excess of that assigned is provided for certain manifestations of each service-connected disorder, but the probative evidence reflects that those manifestations are not present in this case.  The rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the Veteran's disabilities are contemplated by the rating schedule and no extraschedular referral is required.

Additionally, there is no showing that the Veteran's hearing loss disabilities cause any significant functional impairment.  As such, it would not be found that they meet the "governing norms" of an extraschedular rating.   Accordingly, an extraschedular rating is not warranted.

The claim of entitlement to a total disability rating due to individual unemployability (TDIU) is addressed in the remand portion below.  


ORDER

New and material evidence not having been received, the claim of service connection for right foot fracture is not reopened, and service connection remains denied.

As new and material evidence sufficient to reopen a claim for service connection for breathing condition has been received, the Veteran's previously-denied claim is reopened.

Entitlement to service connection for asthma is granted. 

Entitlement to service connection for left foot disorder is denied.

Entitlement to a compensable evaluation for bilateral hearing loss is denied.



REMAND

The Veteran seeks an initial evaluation in excess of 50 percent for his PTSD and he asserts entitlement to TDIU based on the severity of his service-connected disabilities.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claims. 

The Veteran's service-connected PTSD was last evaluated by VA in April 2011, which is more than four years ago.  The evidence of record since then suggests that the Veteran's PTSD symptoms have worsened.  Given the medical evidence of increased symptomatology, and the fact that the Veteran's PTSD has not been evaluated in more than four years, the Board finds that she should be afforded a new VA psychiatric examination to evaluate the nature and severity of his disability. 

In light of the remand of the claim for a higher evaluation for PTSD disability, the TDIU issue must be remanded.  The TDIU claim and the increased rating claim are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA or private pertinent treatment records identified by the Veteran. In particular, attempts should be made to obtain all the Veteran's outstanding treatment records from VA medical facility.

2.  Schedule for the Veteran to be examined by a psychologist or psychiatrist to assess the current severity of his PTSD.  The Veteran's claims file, as well as the criteria for rating PTSD, must be made available to and be reviewed by the examiner in conjunction with the examination. 

Based on a review of the record and examination of the Veteran, the examiner should identify all symptoms (and associated impairment of function) of the Veteran's PTSD. 

The examiner should also provide an opinion addressing the extent to which the Veteran's PTSD affects his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.  The examiner must explain the rationale for all opinions.

3. After accomplishing any additional development deemed appropriate, readjudicate the claims for increased rating for the service-connected PTSD as well as the claim for a TDIU rating.  The adjudication the TDIU claim should include consideration for a referral to VA's Director of Compensation and Pension (C&P) for consideration under 38 C.F.R. § 4.16(b) if the Veteran's service-connected disabilities do not satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a).  If the benefits sought in connection with the claims remain denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


